| Case 5:19-cr-00003-DCB-LRA Document 3 Filed 02/20/19 Page 1 of 4

 

SOUTHERN DISTRICT OF MISSISSIPPI

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FEB 20 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI |
WESTERN DIVISION ey DRTHORTORNETON
DEPUTY
UNITED STATES OF AMERICA
v. CRIMINALNO, 2: l4cer 3 Deg-LeA
BORIS WARD 21 U.S.C. § 841(a)(1)

18 U.S.C. § 922(g)(1)
18 U.S.C. § 924(c)(1)(A)
The Grand Jury charges:
COUNT 1
On or about June 1, 2018, in Jefferson County in the Western Division of the Southern
District of Mississippi, and elsewhere, the defendant, BORIS WARD, aided and abetted by others
known and unknown to the Grand Jury, did knowingly and intentionally possess with intent to
distribute a mixture or substance containing a detectable amount of methamphetamine, a Schedule
II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(C) and Title 18, United States Code, Section 2.
COUNT 2
On or about June 13, 2018, in Jefferson County in the Western Division of the Southern
District of Mississippi, and elsewhere, the defendant, BORIS WARD, aided and abetted by others
known and unknown to the Grand Jury, did knowingly and intentionally possess with intent to
distribute a mixture or substance containing a detectable amount of methamphetamine, a Schedule
II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(C) and Title 18, United States Code, Section 2.
Case 5:19-cr-00003-DCB-LRA Document 3 Filed 02/20/19. Page 2 of 4

COUNT 3
On or about June 15, 2018, in Jefferson County in the Western Division of the Southern
District of Mississippi, and elsewhere, the defendant, BORIS WARD, aided and abetted by others
known and unknown to the Grand Jury, did knowingly and intentionally possess with intent to
distribute fifty grams or more of methamphetamine in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(A)(viii) and Title 18, United States Code, Section 2.
COUNT 4
That on or about June 15, 2018, in Jefferson County in the Western Division of the
Southern District of Mississippi, the defendant, BORIS WARD, having been convicted previously
of a felony, that is, a crime punishable by imprisonment for a term exceeding one year, knowingly
possessed firearms, in and affecting interstate or foreign commerce, in violation of Title 18, United
States Code, Sections 922(g)(1) and 924(a)(2).
COUNT 5
That on or about June 15, 2018, in Jefferson County in the Western Division of the
Southern District of Mississippi, the defendant, BORIS WARD, did knowingly possess a firearm
in furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United
States, that is, possession with intent to distribute methamphetamine, a Schedule II controlled
substance, as charged in Count 3 of this indictment, in violation of Title 18, United States Code,

Section 924(c)(1)(A).
Case 5:19-cr-00003-DCB-LRA Document3 Filed 02/20/19 Page 3 of 4

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
As a result of committing the offense as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offense,
including but not limited to all proceeds obtained directly or indirectly from the offense, and all
property used to facilitate the offense.
The grand jury has determined that probable cause exists to believe that the following
property is subject to forfeiture as a result of the offense alleged in this indictment:

A. One (1) Century International Arms, Inc. model AMD-65, 7.62x39
caliber semi-automatic rifle bearing serial number AMD6502549;

B. One (1) CZ model CZ P-09, 9x19 caliber semi-automatic pistol
bearing serial number B727098;

C. One (1) Heritage MFG model Heritage Rough Rider, .22LR caliber
revolver bearing serial number J10802;

D. One (1) Hi-Point Firearms model 4095, .40 caliber semi-automatic
pistol bearing serial number H53255;

E. One (1) Beretta model 92FS, 9mm caliber semi-automatic pistol
bearing seria] number BER178836Z;

F. One (1) FNH model FNS-40, .40 S& W caliber semi-automatic pistol
bearing serial number GKU0011285;

G. One (1) Lorcin model L380, .380 caliber semi-automatic pistol bearing
serial number 174601;

H. One (1) Ruger model P95DC, 9mm caliber semi-automatic pistol
bearing serial number 313-49796;

I. One (1) Smith & Wesson model 19-3, .357 magnum caliber revolver
pistol bearing serial number 7K27151; and

J. One (1) Sterling Arms model 400, .380 caliber semi-automatic pistol
bearing serial number B56160.
Case 5:19-cr-00003-DCB-LRA Document 3 Filed 02/20/19 Page 4 of 4

Further, if any property described above, as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or
deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been
substantially diminished in value; or (e) has been commingled with other property, which cannot
be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of the defendant, up to the value of the property described in this
notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States

Code, Section 2461; and Title 21 United States Code, Section 853. WE hu

D. | Me HURST, JR.
United States Attorney

=

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment was Jjetumed in open court by the foreperson or deputy foreperson of the
Grand Jury on this the 0 day of February, 2019.

Th de £ a=

UNITED STATES MAGISTRATE JUDGE
